                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MEMPHIS CENTER FOR                          )
REPRODUCTIVE HEALTH, et al.,                )
    Plaintiffs,                             )
                                            )       Civil Action No. 3:20-cv-501
v.                                          )       Judge Campbell/Frensley
                                            )       Jury Demand
HERBERT SLATTERY, III, et al.               )
    Defendant.                              )

                                            ORDER

        The Parties shall file a Joint Status Report by May 13, 2021 to advise the Court of the

status of this matter and their position regarding entry of a Case Management Order.

        IT IS SO ORDERED.


                                                    JEFFERY S. FRENSLEY
                                                    United States Magistrate Judge




     Case 3:20-cv-00501 Document 81 Filed 03/23/21 Page 1 of 1 PageID #: 1039
